Citation Nr: 0818286	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  

The Board remanded the veteran's case for further development 
in September 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2005 remand, the Board noted that the 
veteran's DD 214 and service personnel records showed that he 
was assigned to the 300th Military Police Company, USARPAC 
while stationed in Vietnam from December 1969 to December 
1970, that his principal military occupational specialty 
during service was in military police, and that he was not 
awarded a medal indicative of combat service.  The Board 
further noted that upon review of the evidence of record the 
veteran's claimed stressors included (1) assignment to a 
combat military police unit responsible for escorting convoys 
and experiencing sniper fire in such capacity, and (2) 
experiencing rocket attacks to his base on several occasions.  
[The veteran also reported having a friend named "R.P." die 
in his arms; however, the RO previously determined that this 
event was unverified.]  

The Board instructed the RO to attempt to verify the 
veteran's alleged stressors through all available sources, to 
include contacting the U.S. Army and Joint Services Records 
Research Center (JSRRC) - formally known as the U.S. Armed 
Forces Service Center for Research of Unit Records 
(USASCRUR).  With regard to the stressor of enemy fire on the 
veteran's unit, the RO was asked to obtain any relevant 
records from the Operational Reports from the unit the 
veteran was assigned to during his service in Vietnam.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The record 
shows that the requested development was not accomplished.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance by the RO with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

The Board does point out that the RO was able to verify that 
Private First Class (PFC) "H.G." was killed in April 1970 
in a firefight while on a reconnaissance mission.  In an 
October 2003 statement, the veteran had reported that 
"H.G." was a childhood friend and classmate, and that 
hearing of his death had a serious and painful affect on him.  
See PTSD Questionnaire dated in October 2003.  

The 2005 Board remand instructions stated that the veteran 
should be afforded a VA psychiatric examination "[i]f, and 
only if, a stressor is verified" and that the examiner 
should be instructed that only the verified events listed by 
the RO may be considered as stressors.  While a VA 
psychiatric examination was conducted in October 2007, the 
examiner was not notified regarding any verified stressor.  
The PTSD diagnosis was based on alleged stressors that were 
not previously raised.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the JSRRC for the unit history 
or operational report/lessons learned 
document describing the activities of 
the 300th Military Police Company during 
the period December 1969 to December 
1970 to establish whether the unit 
functioned as a "combat military 
police unit" and/or was subjected to 
rocket/mortar attacks.  

2.  Thereafter, forward the claims 
folder and a copy of this remand to the 
October 2007 VA examiner for the 
purpose of obtaining an addendum.  If 
this examiner is unavailable the case 
is to be referred to another 
appropriate VA examiner.  If confirmed 
that the veteran's unit functioned as a 
"combat military police unit" and/or 
was subjected to rocket/mortar attacks, 
the examiner should indicate whether 
these verified stressors are sufficient 
to support a diagnosis of PTSD.  
Regardless of whether these events are 
verified, the examiner should indicate 
whether a veteran simply hearing of a 
friend's death (in this case, "H.G.") 
in Vietnam, without witnessing such, is 
sufficient to support a diagnosis of 
PTSD.  

3.  Thereafter, the RO should 
adjudicate the issue on appeal.  If the 
issue on appeal remains denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



